UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1601


RODNEY F. POSTON,

                Plaintiff - Appellant,

          v.

ROCK TENN SMURFIT-STONE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:13-cv-00206-MOC-DLH)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney F. Poston, Appellant Pro Se. Elizabeth R. Dangel, Kelly
Suzanne Hughes, OGLETREE DEAKINS NASH SMOAK & STEWART, PC,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rodney F. Poston appeals the district court’s order granting

summary judgment to Rock Tenn Smurfit-Stone in Poston’s employment

discrimination action.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.           See 4th Cir. R. 34(b).

Because Poston’s informal brief does not challenge the basis for

the district court’s disposition, Poston has forfeited appellate

review of the court’s order.       Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2